DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Applicant’s amendments, see remarks, filed 8/19/2021, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of He (U.S Publication No. 2015/0112208).
Claim 6 has been canceled. 
Claims 1-5 and 7-15 are pending.  
Response to Arguments
Applicant’s arguments, with respect to 35 U.S.C  101 rejection have been fully considered and are persuasive.  The U.S.C 35 101 rejection of claims 1-15 have been withdrawn. 
Applicant’s arguments, see remarks, filed 8/19/2021, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of He (U.S Publication No. 2015/0112208).
Applicant argued that the sensors taught in the prior art of Kaul only dealt with obtaining data of the patient and not the data of the environment more specifically the temperature/weather data thru the use of temperature/humidity sensors.  Examiner agrees that Kaul only taught the use of body temperature sensors and thus uses the addition of He (U.S Publication No. 2015/0112208) to teach the addition of an ambient temperature sensor which detects the temperature of the environment of the user in Para 934.  It would have been obvious before the effective filing date of the claimed invention to .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul (U.S Publication No. 2016/0188839 – previously cited), and further in view of He (U.S. Publication No. 2015/0112208).  

Regarding Claims 1 and 8, Kaul teaches a body condition managing device connected in a communicable manner to a biological data acquisition unit that acquires biological data representing a condition of a living body (Para 16-18, 59, “In some embodiments, the invention may be a method,  The invention will typically use at least one processor to obtain a various different types of actual patient pulse wave measurements.  It will then use its various types of additional information to determine if the actual data is as expected based on the patient baseline pulse wave information, expected medication schedule, and expected impact of these medications on the patient baseline pulse wave information.  If the results are inconsistent, then the invention will typically conclude that the patient is not properly adhering to his medication schedule, and will report this lack of medication adherence accordingly.” This patient operable instrumentation will typically comprise at least one computer processor (microprocessor, microcontroller, etc.), memory (at least one of local or remote memory) and various different types of physiological monitoring devices, each configured to obtain a plurality of different types of actual patient pulse wave measurements.  The instrumentation will typically be designed so that it is at least capable of operation by an average patient in the absence of a healthcare practitioner.  Of course in some cases, this instrumentation may alternatively be operable by an average caregiver who will typically not need to be a licensed or professional healthcare practitioner.  The idea in any event is to make the invention's instrumentation convenient and easy to use so that it is used very frequently.”), the body condition managing device nd Biological data pattern), Fig 3 – with meds (1st Biological data pattern), Para 21-22, 54 - reference pulse is wave measurement is measurement for no meds and which becomes baseline, fig 3 – patient with medication changes the wave measurement, drug pulse waveforms meeting a certain threshold can be used to determine if patient is taking or not taking medication by comparison.); first selection unit that communicates with an environmental sensor (Para 82, multiple processors are used to communicate with sensors to obtain the information needed by the system); and an output unit configured to output, based on a result of the collation performed by the collating unit, information on whether or not the living body has ingested the ingestible object (Para 69-70, The invention may just store the findings in memory, or inform the patient, or inform caregivers, or inform relevant healthcare professionals, or keep human readable records.  At a minimum, however, the invention will least store a record in the invention's memory (either local and/or remote) of at least those medications where inconsistent findings were found (i.e. evidence that the patient was not responding to the medication as would be expected. Distinct processor used to establish response to information obtained by communication, alarm, or some other kind of action.) the first selection unit controls the environmental sensor to acquire environmental data (Para 82 - for additional sensors added the system also encompasses processors to carry out the collection/storage and analysis of the data), 
 the first selection unit configured to, as the first and second biological data patterns, select first and second biological data patterns that match the environmental data acquired by the environmental 
 	Kaul fails to disclose environmental sensor to acquire environmental data representing temperature or humidity in surroundings of the living body, or information on weather in a geographical area of the living body. 
	He, in the same field of endeavor teaches environmental sensor to acquire environmental data representing temperature or humidity in surroundings of the living body, or information on weather in a geographical area of the living body ( Para 934 - to teach the addition of an ambient temperature sensor which detects the temperature of the environment of the user).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Medication Adherence System as taught by Kaul, with environmental sensor to acquire environmental data representing temperature or humidity in surroundings of the living body, or information on weather in a geographical area of the living body as taught by He, since such a modification would provide the predictable result of enhancing the medication adherence system to be able to monitor the environmental impact specifically temperature would have on the effectiveness of medication taken by the patient as detailed in He Para 942-948.  

Regarding Claim 2, Kaul in view of He teaches a time acquisition unit configured to acquire time information representing a scheduled time at which the living body is scheduled to ingest the ingestible object (Table A, Para 62-63, “In order to determine if a patient is adhering to a particular medication, the device, system, or method will, in addition to patient baseline physiological data (e.g. data in the absence of drugs/medication) also need to know the patent's medication schedule information (e.g. what drugs is the patient supposed to take, and when) and the expected impact of these drugs (or at least the drugs where monitoring is desired) on the various patient physiological parameters. [0063] Thus the invention will typically be configured to store and retrieve a variety of different types of information.  This information can include medication schedule information that pertains to at least one medication and medication dosing schedule for at least one given patient.  For the patient shown in FIGS. 2-6, for example, this can be a list or simple record stored in computer memory showing that this patient takes drugs "A", "B", and "C" on a daily basis, usually around 9:00 pm.  Thus the device, for example, can store medication schedule information pertaining to at least one medication and medication dosing schedule for that patient.”), wherein the first biological data pattern represents temporal drifting of the biological data that occurs after the living body ingests the ingestible object at the scheduled time (Fig 3 Para 22), the second biological data pattern represents temporal drifting of the biological data that occurs after the living body fails to ingest the ingestible object at the scheduled time (Fig 2 para 21), and the collating unit collates the first and second biological data patterns and the Page 4 of 8biological data acquired by the biological data acquisition unit at a prescribed timing that comes after the scheduled time (Para 67-68, According to the invention, at least one processor (preferably at least one local device processor, but alternatively also may be a remote processor) is configured so that when the patient operable instrumentation is used on the patient, this at least one processor will analyze the plurality of different types of actual patient pulse wave measurements.  Here the processor will know what time this analysis is done relative to the medication schedule information.  This time information 

Regarding Claims 3 and 9, Kaul in view of He teaches the output unit outputs a warning prompting the living body to ingest the ingestible object if the result of the collation performed by the collating unit indicates that the living body has failed to ingest the ingestible object (Para 69-70 – report and alarm can be set off if found the data does not support the ingestion of medication). 

Regarding Claims 4 and 10, Kaul in view of He teaches the output unit outputs different types of warnings depending on whether or not the biological data acquired by the biological data acquisition unit exceeds at least one prescribed threshold (Para 69-70 – based on the results of the data, an appropriate output is executed).  

Regarding Claims 5 and 11-15, Kaul in view of He teaches an update unit configured to update the first and second biological data patterns in accordance with the condition of the living body from which the biological data is acquired (Para 103, “In some embodiments, the invention may further be 

Regarding Claim 7, Kaul in view of He teaches the body condition managing device being connected in a communicable manner to an activity data acquisition unit that acquires activity data representing an activity condition of the living body and further comprising a second selection unit configured to select, as the first and second biological data patterns,  first and second biological data patterns that match the activity data acquired by the activity data acquisition unit respectively from a plurality of first biological data patterns representing temporal drifting of the biological data in different activity conditions and a plurality of second biological data patterns representing temporal drifting of the biological data in different activity conditions, wherein the collating unit collates the biological data acquired by the biological data acquisition unit and the first and second biological data patterns selected by the second selection unit (Para 79 -81, 93-94, activity data acquisition – motion sensors (accelerometers)).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792